DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  OLED WITH RING SHAPED EMITTING REGION
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pixel definition layer having a first side and a second side which are opposite to each other in a thickness direction of the pixel definition layer”. The thickness direction would seem to be the vertical direction as illustrated in the figures, but the sides of the pixel definition 
Claim 2 recites that “a section of the island-shaped portion parallel to the pixel definition layer gradually decreases in a direction from the first side to the second side of the pixel definition layer.” Claim 2 does not set forth what about (what property) the section gradually decreases.
Claim 4 recites that “in a section parallel to the pixel definition layer, the pixel opening has a polygonal shape, the island-shaped portion has a polygonal shape, and the sidewalls of the pixel opening are respectively parallel to the sidewalls of the island-shaped portion.” The pixel definition layer have various surfaces in different directions, and thus it is not clear what direction is “parallel” to it. 
Claims 3, 5 and 6 have the same problem.
5. The pixel structure according to claim 1, wherein: in a section parallel to the pixel definition layer, the pixel opening has a rectangular shape, the island-shaped portion has a rectangular shape, and the sidewalls 
Claim 6 recites that “intervals between the sidewalls of the pixel opening and the corresponding sidewalls of the island-shaped portion are equal.” Is interval here used to mean distance? Is the corresponding sidewall the sidewall across from a give sidewall, or the sidewall in the same corresponding position (e.g. both on the lower left)? Or something else?
Claim 7 recites that “in a section perpendicular to the pixel definition layer, the island-shaped portion has a trapezoidal shape.” The pixel definition layer have various surfaces in different directions, and thus it is not clear what direction is “perpendicular” to it.
Claims 8 and 12 have the same problem.
Claim 15 recites “and a second portion covering the sidewalls of the pixel opening and the island-shaped portion.” It is not clear is “the sidewalls of” modifies “the pixel opening” or “the pixel opening and the island shaped portion”.
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897